United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                                                                          May 5, 2003
                 IN THE UNITED STATES COURT OF APPEALS
                                                                     Charles R. Fulbruge III
                           FOR THE FIFTH CIRCUIT                             Clerk
                          __________________________

                                 No. 02-41182
                               Summary Calendar
                          __________________________


KAY FRAZER,
                                                                Plaintiff-Appellant,

versus

ANGELINA COLLEGE,

                                                               Defendant-Appellee.

                          __________________________

                                 Consolidated w/
                                  No. 02-41226
                               Summary Calendar
                          __________________________

KAY FRAZER,
                                                                Plaintiff-Appellant,

versus

EDWIN LARRY DICKENS,

                                                               Defendant-Appellee.

              ___________________________________________________

                     Appeals from the United States District Court
                          For the Eastern District of Texas
                                 (No. 9:01-CV-228)
              ___________________________________________________
Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

   Appellant’s motions to reinstate the appeal in case No. 02-41182 and to consolidate that case

with case No. 02-41226 are GRANTED.

   We AFFIRM the judgment of the district court for the following reasons:

       1.      Angelina College exercised reasonable care to prevent and correct alleged
               discriminatory or harassing behavior. See Burlington Indus., Inc. v. Ellerth,
               524 U.S. 742, 764 (1998). It is undisputed that: Angelina College had an anti-
               harassment policy with complaint procedures;              Angelina College’s
               investigation of initial reports of harassment from other employees led to
               actions that stopped all sexual harassment directed at Finch; Angelina College
               placed the alleged harasser on leave within one week of Finch’s first formal
               complaint, and one day after Finch put her allegations in writing; and Angelina
               College terminated the alleged harasser’s employment. See generally, Cardid
               v. Metro-North Commuter R.R., 191 F.3d 283, 295 (2d Cir. 1999).

       2.      Finch unreasonably failed to utilize the College’s sexual harassment complaint
               procedure. See Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998).
               It is undisput ed that Finch avoided reporting the harassment for roughly a
               year; that Finch failed to inform Angelina College of harassment when
               explicitly asked by survey to do so; and that, even when Finch brought a
               complaint, she limited her evidence to a single incident of harassment. See,
               e.g., Scrivner v. Socorro Indep. Sch. Dist., 169 F.3d 969, 971 (5th Cir. 1999)
               (holding that an employee who fails to report conduct when given an express
               opportunity to do so unreasonably fails to fulfill Faragher’s obligation to
               avoid harm).

       3.      The district court did not abuse its discretion under 28 U.S.C. § 1367 by
               declining to exercise pendant jurisdiction over Finch’s state-law claims
               against Dickens, in light of its dismissal of all federal-law claims against
               Angelina College.


       *
           Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                 2